United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1737
                                    ___________

Phyllis E. Toston,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Missouri Division of Employment      *
Security,                            * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: February 4, 2005
                                 Filed: February 7, 2005
                                  ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Phyllis Toston appeals the district court’s1 adverse grant of summary judgment
in this Title VII action Toston brought against her former employer, the Missouri
Division of Employment Security. Following careful review, we agree with the
district court that Toston presented nothing in support of her bare allegation that her
employer’s legitimate reason for terminating her--poor performance--was a pretext
for race discrimination, see Riggs v. Kansas City Mo. Pub. Sch. Dist., 385 F.3d 1164,

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
1166 (8th Cir. 2004), or retaliation, see Griffith v. City of Des Moines, 387 F.3d 733,
738 (8th Cir. 2004). In addition, to the extent she pleaded a hostile-work-
environment claim, Toston failed to show harassment pervasive or severe enough to
affect a term, condition, or privilege of her employment. See id. at 739. Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-